 Case 1:19-cv-00360-MSM-LDA Document 17 Filed 07/10/20 Page 1 of 2 PageID #: 140




                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF RHODE ISLAND




                                            )
 JEFF ANTHNOY PROPERTIES Inc,               )
 et al.                                     )
        Plaintiff,                          )
                                            )
       v.                                   )
                                            )
                                              C.A. No. 1:19-CV-00360-MSM-LDA
 PETER ALVITI, individually and in          )
 his official capacity as Director of the   )
 RHODE ISLAND DEPARTMENT OF                 )
 TRANSPORTATION, et al.                     )
         Defendants.                        )
                                            )



                                    MEMORANDUM AND ORDER


      The plaintiffs, the owner of four Rhode Island properties wishing to rent billboard

space for commercial advertising, and an advertising company that leases billboard space

to rent out, have challenged the constitutionality of Rhode Island’s Outdoor Advertising Act,

R.I.G.L. § 24-10.1-3(3), insofar as it precludes off-premises advertising. See Regulation 290-

RICR-30-00-1.11(B) of R.I. Department of Transportation. Off-premises advertising means

any message that advertises or promotes enterprises or activities that do not take place on

the same site as the sign. The defendants have filed a motion to dismiss, contending that

the case is controlled by Metromedia, Inc. v. City of San Diego, 453 U.S. 490, 512 (1981),

and Central Hudson Gas & Electric v. Public Service Comm’n, 447 U.S. 557 (1980). First,
    Case 1:19-cv-00360-MSM-LDA Document 17 Filed 07/10/20 Page 2 of 2 PageID #: 141




while it may have been a foregone conclusion some time ago that Rhode Island’s statute be

subjected only to intermediate scrutiny pursuant to those cases, the plaintiffs have raised a

serious issue concerning whether Reed v. Town of Gilbert, Ariz., 576 U.S. 155, 162, 135 S.Ct.

2218, 2226 (2015), is superseding authority in this context. If it is, it demands strict scrutiny

on the theory that the distinction between on and off advertising is content-based. See, e.g.,

Thomas v. Bright, 937 F.3d 721, 729-30 (6th Cir. 2019) (holding that Reed supersedes

Central Hudson). See also, Vono v. Lewis, 594 F. Supp. 189, (D.R.I. 2009) (on-premises vs.

off-premises distinction requires content-based determination).        Moreover, at this early

stage the plaintiffs cannot be deprived of the opportunity to make a case that the statute

could not survive either level of scrutiny.


        Regardless of where the merits may ultimately lead, this Complaint states a plausible

claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Defendant’s Motion to

Dismiss is therefore DENIED. However, insofar as it relates to a claim for monetary

damages against the defendants’ in their official capacities the motion is GRANTED.1


IT IS SO ORDERED.




___________________________
Mary S. McElroy,
United States District Judge
July 10, 2020




1 The plaintiffs agree that in their official capacities the defendants are not subject to a
claim for damages pursuant to 42 U.S. C. § 1983.
